        Case 2:15-cr-00140-GMN-VCF Document 96 Filed 07/01/20 Page 1 of 3




 1   Rene L. Valladares
     Federal Public Defender
 2   Nevada State Bar No. 11479
     Erin Gettel
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577
 5   Erin_Gettel@fd.org
 6
                           UNITED STATES DISTRICT COURT
 7
                                 DISTRICT OF NEVADA
 8
 9
     United States of America,                     Case No. 2:15-cr-00140-GMN-VCF-2
10
                   Plaintiff,                      First Stipulation to Continue
11
                                                   Revocation Hearing
           v.
12
     Juan Carlos Rodriguez,
13
                   Defendant.
14
15
16         On June 25, 2020, Juan Carlos Rodriguez appeared on the petition to

17   revoke his supervised release. The government did not seek detention, and

18   Magistrate Judge Ferenbach ordered Rodriguez released on previous conditions.1

19   The revocation hearing is currently set for July 15, 2020, at 11:00 a.m., and

20   defense counsel will return from out-of-state travel only three days before. The

21   parties hereby request that this hearing be continued for at least 30 days to allow

22   the parties additional time to resolve the petition short of a contested hearing

23   and to avoid COVID-19-related safety concerns. Rodriguez is not in custody and

24   he agrees to the continuance.

25
26
           1   ECF No. 89 (minutes).
       Case 2:15-cr-00140-GMN-VCF Document 96 Filed 07/01/20 Page 2 of 3




 1        DATED: June 30, 2020.
 2
     Rene L. Valladares                  Nicholas A. Trutanich
 3   Federal Public Defender             United States Attorney

 4     /s/ Erin Gettel                     /s/ Jessica Oliva
     By_____________________________     By_____________________________
 5
     Erin Gettel                         Jessica Oliva
 6   Assistant Federal Public Defender   Assistant United States Attorney
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                         2
        Case 2:15-cr-00140-GMN-VCF Document 96 Filed 07/01/20 Page 3 of 3




 1                        UNITED STATES DISTRICT COURT

 2                               DISTRICT OF NEVADA
 3
 4
     United States of America,                     Case No. 2:15-cr-00140-GMN-VCF-2
 5
                  Plaintiff,                       Order Granting First Stipulation
 6
                                                   to Continue Revocation Hearing
 7         v.

 8   Juan Carlos Rodriguez,
 9                Defendant.
10
11
12         Based on the stipulation of counsel, the Court finds that good cause exists
13   to continue the revocation hearing for at least 30 days.
14         IT IS THEREFORE ORDERED that the revocation hearing currently
15   scheduled for July 15, 2020, at 11:00 a.m. is vacated and continued to August
16   19, 2020, at 10:00 a.m. in Courtroom 7D before Judge Gloria M. Navarro.
17         DATED: _____day
                   1       of July, 2020.
18
19
                                            Gloria M. Navarro
20                                          United States District Judge
21
22
23
24
25
26
                                               3
